
	
		I
		111th CONGRESS
		1st Session
		H. R. 115
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  tax exempt qualified small issue bonds to finance agricultural processing
		  property.
	
	
		1.Qualified small issue bonds
			 for agricultural processing property
			(a)In
			 generalSubparagraph (B) of section 144(a)(12) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (i), by redesignating clause (ii) as clause (iii), and by inserting
			 after clause (i) the following new clause:
				
					(ii)any agricultural
				processing property,
				or
					.
			(b)Agricultural
			 processing propertyParagraph (12) of section 144(a) of such Code
			 is amended by adding at the end the following new subparagraph:
				
					(D)Agricultural
				processing property
						(i)In
				generalFor purposes of this paragraph, the term
				agricultural processing property means any depreciable property
				or land, which is used primarily for the processing of agricultural
				products.
						(ii)ProcessingFor
				purposes of this subparagraph, the term processing includes
				pasteurizing, slaughtering, washing, peeling, cutting, freezing, preserving,
				and packaging. Such term does not include planting, raising, harvesting,
				gathering, breeding, feeding, or milking.
						(iii)Agricultural
				productsFor purposes of this subparagraph, the term
				agricultural products includes plant and dairy products, meats,
				fish, and
				poultry.
						.
			(c)Exception to
			 limitation on acquisition of depreciable farm
			 propertySubparagraph (B) of section 144(a)(11) of such Code is
			 amended by inserting (other than agricultural processing property, as
			 defined in paragraph (12)(D)) after means
			 property.
			(d)Exception to
			 prohibition on acquisition of land for farming
			 purposesSubsection (c) of section 147 of such Code is amended by
			 adding at the end the following new paragraph:
				
					(4)Exception for
				agricultural processing propertyParagraph (1)(B) shall not apply
				with respect to any agricultural processing property (as defined in section
				144(a)(12)(D)).
					.
			(e)Exception to
			 prohibition on acquisition of existing propertySubsection (d) of
			 section 147 of such Code is amended by adding at the end the following new
			 paragraph:
				
					(5)Exception for
				agricultural processing propertyParagraph (1) shall not apply
				with respect to any agricultural processing property (as defined in section
				144(a)(12)(D)).
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
